PER CURIAM.
AFFIRMED. See Thomas v. State, 748 So.2d 970, 983 (Fla.1999) (“A motion for a jury view may be granted if it appears that a useful purpose would be served. However, such a determination is left to the discretion of the trial judge and there is a presumption of correctness as to his rulings absent a demonstration to the contrary.”); Rosen v. State, 940 So.2d 1155, 1159 (Fla. 5th DCA 2006) (“If, after viewing the evidence in the light most favorable to the State, a rational trier of fact could find the existence of the elements of the crime beyond a reasonable doubt, then there is sufficient evidence to sustain a *903conviction.”); Miller v. State, 782 So.2d 426, 430 (Fla. 2d DCA 2001) (holding question of proximate cause was for jury to decide).
GRIFFIN, THOMPSON and MONACO, JJ., concur.